DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
United States Patent and Trademark Office.
Claims 1-10 are pending. The amendment filed on filed on 11/11/2020 is acknowledged. Claims 6-10 are withdrawn.  Claims 1 -5 are under consideration.
Priority
The present application is a continuation-in-part of U.S. Patent Application Serial No. 13/270,840 filed October 11, 2011. U.S. Patent Application Serial No. 13/270,840 is a continuation of U.S. Patent Application Serial No, 13/035,777 filed February 25, 2011, U.S. patent Application Serial No. 13/035,777 claims the benefit of priority of U.S. Provisional Application Number 61/308,884, filed February 26, 2010, and is also a continuation-in-part of International Patent Application No. PCT/US09/68S18, filed December IS, 2009, International Patent Application No, PCT/US09/68818 claims the benefit of priority of U.S, Provisional Application 61/139,470, filed December 19, 2006. The present application also claims the benefit of priority of U. S. Provisional Patent Application No, 61/678,458 filed August 1, 2012. As such the effectively filed date for the instant application is December 19, 2008.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Maintained/Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-5 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for delivering a gene of interest to the central nervous system of a subject and expressing said gene, said method comprising 
intravenous injection administering to the subject an effective amount of a recombinant double stranded self-complementary human serotype 9 adeno-associated virus (AAV9) vector comprising a nucleic acid encoding N-sulfatase (sulfaminidase) protein, said administration allowing expression of said protein into the CNS of the subject, does not reasonably provide enablement for expressing any therapeutic protein into the CNS intended for treating MPS IIIA in any subject, as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404. Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in in re Wands, 8 USRQ2d 1400 {GA FC 1988). Wands states at page 1404. The office has analyzed the specification in direct accordance to the factors outlines in in re Wands, MPEP 2164.04 states: “[While the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01 (a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection:’ These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform ’’undue experimentation" to make and/or use the invention and therefore, applicant’s claims are not enabled. 
The Breadth of the Claims
Claim 1 is directed to a method of delivering and expressing in a patient a polynucleotide encoding a therapeutic peptide for the treatment of mucopolysaccharidosis IIIA (MPS IIIA) to the central nervous system of a patient suffering from MPS IIIA, the method comprising administering a recombinant adeno-associated virus 9 (rAAV9) to the patient by direct intravenous injection, wherein the rAAV9 comprises the polynucleotide in a self-complementary genome and the therapeutic polypeptide is expressed in the patient, thereby treating the patient. Claim 2 is directed to a method of treating mucopolysaccharidosis IIIA (MPS IIIA) in a patient suffering from MPS IIIA, the method comprising administering a recombinant adeno-associated virus 9 (rAAV9) to the patient by direct intravenous injection, wherein the rAAV9 comprises the polynucleotide in a self-complementary genome and the therapeutic polypeptide is expressed in the patient, thereby treating the patient.
The claim embrace a method of delivering a polynucleotide of interest and producing any therapeutic peptide to the CNS of a patient via direct intravenous injection administration, 
It should be noted this rejection is applied to the extent of newly added limitation of expressing in a patient a polynucleotide…and the therapeutic polypeptide is expressed in the patient, thereby treating the patient. Thus, the instant rejection is based on the issue of lack of enablement for expression of any therapeutic protein into the CNS of a patient suffering from MPS IIIA for treating MPS IIIA. 
The Amount of Direction Provided by the Inventor/The Existence of Working Examples
The specification teaches in those methods of the invention for systemically delivering polynucleotides to the spinal cord, use of the methods and materials is indicated, for example, for lower motor neuron diseases such as SMA and ALS as well as Pompe disease, lysosomal storage.. including Sanfilippo syndrome Type A/MPS III A, disease [0018]. The specification teaches Methyl-CpG binding protein 2 (MECP2), are the most frequent cause of the neurological disorder Rett syndrome (RTT). In example 10, the specification teaches self-complementary (sc) rAAV9 bearing MECP2 cDNA under control of a fragment of its own promoter (scAAV9/MECP2), was shown to be capable of significantly stabilizing or reversing disease phenotypes when administered systemically into female RTT mouse models. The scAAV9/MECP2 injected MECP2Bnull/+ mice also performed significantly better than scAAV9/control females in rotorod, inverted grid and platform tests, and nesting ability (Figure 20, panels c-f). None of the injected females exhibited seizures, unlike the females injected with control virus (2/5).The scAAV9/MECP2 construct is expressed in both neurons and glia in vitro, and in MECP2Bnull/y mice, virally-expressed MECP2 was detected immunochemically in heterochromatic puncta of both cell types, indicating wild type DNA binding function. Notably, MECP2-positive neurons in the CA3 region of scAAV9/MECP2-
However, the specification fails to correlate any gene transfer with scAAV9 and ultimately gene therapy or a therapeutic effect for MPS IIIA. The specification only contemplates administering a recombinant adeno-associated virus 9 (rAAV9) to the patient by direct intravenous injection, wherein the rAAV9 comprises the polynucleotide in a self-complementary genome and the therapeutic polypeptide is expressed in the patient, thereby treating the patient. The specification fails to teach a method of expressing any transgene into the CNS of patient with MPS IIIA by direct intravenous injection of an effective amount of rAAAV9 vector for crossing the BBB in a patient suffering from MPS IIIA and treating the patient. 
 In a post filing art, for example, Maquire (Neurotherapeutics (2014) 11:817-839) notes that although enzyme replacement therapy (ERT) has been ineffective at treating neuropathic Gaucher’s Disease, more recent evidence suggests that phosphorylated enzymes (i.e. phospho-betaglucuronidase and phospho-sulfamidase) in other neuropathic LSDs, such as mucopolysaccharidosis type IIIA (MPS IIIA), are capable of crossing the BBB in neonatal mice, however it requires using mannose 6-phosphate receptor-mediated transport for usage of AAV serotypes with CNS tropism and directed (transient) BBB disruption strategies (p 828, 1st column 1st paragraph). Maquire also notes gene therapy is challenged by how is vector dosing established? How can success be measured? And how can you determine the level and location of transgene expression in the brain? These issues are compounded, as for all therapies, by the variability in symptoms among patients, the frequently insufficient natural history for the disease, the lack of knowledge of the molecular etiology of neurodegenerative diseases for many individuals, and the poor translatability from animal models to human patients (p 828, 1st column last paragraph to 2nd column). Mice are not always the ideal candidate to translate neurotherapeutics to humans. First the human brain is well over 1000 Mingozzi (Nature Review, 2011, 341-355) also notes “AAV9 is of potential use in gene transfer in the CNS because it appears to have the ability to cross the BBB, a result that was confirmed in small and large experimental animals. However, potential obstacles remain for systemic AAV9 gene transfer targeting the CNS, including the block to transduction posed by humoral immunity, the need for higher vector doses to achieve therapeutic levels of expression in the brain, and the risk of off-target transduction of tissues such as cardiomyocytes.
Thus, given the breadth of the claims, it is apparent that one of skilled in the art would require the identification and characterization of ds scAAV9 serotype from different species with respect to testing their ability to infect cells of the CNS or brain or spinal cord such that therapeutic peptide is expressed in CNS cells at a therapeutic level in any patient with MRS IMA disease to make use of the invention without a reasonable expectation of success.
(ii) Claims are directed to administrating ds scAAVS vector encoding therapeutic protein in a disease compromised CNS. In the instant case the issues relate to the predictability of animal model with respect to the breadth of claims intended to deliver any therapeutic peptide for treating MPS IIIA in any patient in a mammal. The specification lack to establish nexus between cellular pathology associated with MPS IIIA in any patient and therapeutic protein level in the CNS or brain or spinal cord for the treatment of MPS IIIA. How can determine the level and location of transgene expression in the brain, the variability in symptoms among patients, the frequently insufficient natural history for the disease, the lack of knowledge of the molecular etiology of neurodegenerative diseases for many individuals, and the poor translatability from animal models to human patients.
Suzuki et al (Acta Pediatr. Suppl, 2003, 443, 54-62) teach that in spite of utility of mouse model of lysosomal storage disease, there are several factors that complicate extrapolation of the data based on animal model to humans (See page 60, col. 2, para. 2) (emphasis added). Suzuki et al describes that metabolic machinery is often distinct and different between different mammalian species, it is known that HPRT knockout mouse for Lesch-Nyhan disease was found asymptomatic due to uricase present in the mouse that provides bypass pathway. Suzuki et al also describe that mouse and human have different life span developmental stages (see page 60, col. 2, last para.).
In the Instance case, the specification only teaches administering AAV9 encoding MECP2 in a Rett syndrome or AAV9 expressing SMN is described for postnatal gene replacement in a mouse model of Type 2 SMA. Neither prior art nor instant application provide any evidence that treat MRS IMA with scAAV9 carrying any gene. Foust et al (Nature Biotechnology, 2009, 27, 59-65) states “it is noteworthy that AAV9 vascular delivery in the adult does not achieve widespread direct neuronal targeting, precluding the use of this approach for-diseases such as Huntington’s, in which multiple structures and brain regions are likely to require neuronal targeting to suppress mutant Huntingtin protein” (see page 83, col. 2, last para.). It is further disclosed that “in neonates, a single intravascular AAV9 injection led to extensive transduction in dorsal root ganglia and motor neurons in spinal cord and in neurons in most brain regions.” However, “In adults, transduction occurred predominantly in astrocytes in both spinal cord and brain” (page 59, col. 2, para. 2). The lack of guidance in the specification would force the skilled practitioner to establish animal models of different CNS associated MPS IIIA pathology in different species of mammal patients to study the resulting effect of AAV9 for the treatment or delivery of therapeutic peptide. Accordingly it would require extensive and undue experimentation for a skilled artisan to implement the invention.
The quantity of experimentation needed





Response to arguments
Applicants argue the specification teaches that the successful delivery of genes across the blood brain barrier (BBB) would allow treatment of diseases, such as lower motor neuron diseases (e.g., SMA and ALS) and lysosomal storage disorders (e.g., MPS III A). See paragraph [0021] of the originally filed specification. Example 6 further demonstrates the successful delivery of scAAV9 expressing SMN to treat SMA animals. Furthermore, as shown above, claims 1 and 2, as amended, are not directed to “any therapeutic protein” or “any species of AAV9,” but rather are limited to therapeutic polypeptides that successfully treat MPS IIIA and to self-complementary AAV9 (scAAV9) comprising polynucleotides encoding these therapeutic polypeptides. Example 6 of Applicant’s specification demonstrates that scAAV9 can be used to successfully deliver a polynucleotide encoding a therapeutic polypeptide (e.g., SMN) to the CNS for the successful treatment of CNS diseases (e.g., SMA). Applicant’s specification contemplates expression of therapeutic polynucleotides in the CNS can successfully treat other CNS diseases, such as MPS III. In addition, Ruzo demonstrates that AAV2/8 vector expression SGSH resulted in successful treatment of MPS IIIA. As such, a person of ordinary skill in the art would be able to successfully perform the methods recited in claims 1-5 by using 
In response, it should be noted that instant rejection is applied to the extent it pertains to method of delivering a transgene commensurate with the scope indicated above and not necessarily to a method of treating any condition. Examiner has explicitly indicated that instant claims are not enabled to the extent the transgene is expressed for treating MPSIIIA. The specification fails to correlate the expression of any therapeutic polypeptide that treat MPS IIIA disease in a predictable animal model showing correction of heparan N-sulfatase (Sulfaminidase) deficiency.  
 The specification does not provide guidance for a correlation between gene expression of MECP2 gene to the CNS of mice and treating MSP IIIA. This is because a skilled artisan would have to perform undue experimentation to delineate scAAV9 to infect any CNS cell such that a therapeutic polypeptide is expressed in a CNS cell at a therapeutic amount in BBB comprised MPS IIIA patient. Foust states “it is noteworthy that AAV9 vascular delivery in the adult does not achieve widespread direct neuronal targeting, precluding the use of this approach for-diseases such as Huntington’s, in which multiple structures and brain regions are likely to require neuronal targeting to suppress mutant Huntingtin protein”. Foust notes “in neonates, a single intravascular AAV9 injection led to extensive transduction in dorsal root ganglia and motor neurons in spinal cord and in neurons in most brain regions.” However, “In adults, transduction occurred predominantly in astrocytes in both spinal cord and brain”. Thus, Ruzo demonstrates that AAV2/8 vector expression SGSH resulted in successful treatment of MPS IIIA. 
To the extent claims are drawn to direct intravenous injection of a rAAV9 vector comprising any polynucleotide in self-complementary genome and the gene to be expressed at a therapeutic level, however the specification fails to correlate animal models of different CNS associated MPS IIIA pathology in different species of mammal patients to study the resulting effect of AAV9 for the treatment or delivery of therapeutic peptide to MPS IIIA patient with sulfaminidase deficiency. To the extent of claimed treatment of MPS IIIA disease Ruzo fails to teach the AAV2/8 vector expression of SGSH resulted in successful treatment of MPS IIIA correlated with rAAV9 vector with respect to the ability to infect cells in the CNS crossing the BBB such that a therapeutic level of sulfaminidase protein is expressed in the CNS at a level in predictable treatment of MPS IIIA disease. For example Foust notes  “it is noteworthy that AAV9 vascular delivery in the adult does not achieve widespread direct neuronal targeting, precluding the use of this approach for-diseases such as Huntington’s, in which multiple structures and brain regions are likely to require neuronal targeting to suppress mutant Huntingtin protein”.

Maintained/Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all 
obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said 1-5 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruzo (Molecular Therapy Volume 16, Supplement 1, 1-389, 2008, published May 8, 2008) in view of Barkats (US20100240739, dated 9/23/2010, claiming priority 10/05/2008).
Claim interpretation; Instant rejection is applied to the extent the combination of art references teach the same method steps as instant claims and not necessarily the intended treatment of MPS IIIA, thus the rejection as set forth below is appropriate.
Ruzo teaches a serotype 8 adeno-associated viral vector which expressed the mouse sulphamidase cDNA (AAV2/8-Sgsh) administered into MPSIIIA mice receiving an intravenous administration of AAV2/8-Sgsh showed a high expression and activity of sulphamidase in liver or in muscle, respectively (abstract No 525, page 197). These tissues were able to secrete the enzyme to the bloodstream, as the sulphamidase activity in the blood serum almost reached the levels of control mice, whereas it was undetectable in MPSIIIA untreated mice. Glycosaminoglycan (GAG) accumulation was decreased in all tissues, even reaching normalization in many of them, demonstrating that the enzyme was being taken up by non-transduced cells (abstract No 525, page 197). Ruzo does not teach using scAAV9 to deliver gene of interest to a subject in need thereof.
However, at the time of filing, regarding claims 1-2, Barkats teaches intravenous injection of scAAV9 vectors comprising a gene of interest under the cytomegalovirus (CMV) promoter in the adult mouse and transgene expression in the CNS was analyzed four weeks thereafter (example 5). Regarding claim 3, Barkats teaches an efficient transduction of the CNS cells, including lower MNs and glial cells, after intravenous delivery of recombinant AAV9 vectors in adult mice in which the BBB is completely formed. This emphasizes the particular property of these vectors to pass from the circulation to the CNS parenchyma through the BBB, achieving widespread gene transfer to the nervous cells (example 5, [0097]). Regarding claim 4, 
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify delivery method of Ruzzo by substituting AAV8 with scAAV9 disclosed in Barkats for intravenous administration of gene of interest (Sgsh) into a subject in need thereof, that could express gene of interest in both the peripheral tissues and also the central nervous system, with reasonable expectation of success. One would have been motivated to substitute AAV2/8 with scAAV9 to receive the expected benefit of the scAAV9, of a sustained expression of the transgene was found in many brain regions such as the median eminence, the hippocampus or the corpus callosum without using BBB permeable agent to deliver and express gene of interest in the brain of the subject in need thereof. One of ordinary skill in the art would have reasonable expectation of success because prior art successfully reported i.v. delivery of scAAV9 vectors results in a higher level of transgene expression into the CNS.

Response to arguments
Applicants argue Barkats teaches that “AAV vectors may be prepared or derived from various serotypes of AAVs, which may be even mixed together or with other types of viruses to produce (e.g. pseudotyped) AAV viruses. Barkats further teaches that “the AAV vector for use in the present invention is derived from a human AAV virus. Such a human AAV (capsid and ITR) may be derived from any known serotype, e.g. from any one of serotypes 1-11, preferably from AAV2, AAV4, AAV6, AAV8, and AAV9.” See paragraphs [0039] and [0040], However, the mere fact that Barkats discloses AAV vectors, including AAV9, and use of AAV vectors to treat diseases such as lysosomal diseases, is insufficient to render pending claim 1 obvious in view of Ruzo and Barkats because the combined teachings of Ruzo and Barkats fail to provide any reason, motivation, or suggestion to substitute the AAV8 vector of Ruzo, nor do the combined teachings of Ruzo and Barkats provide any reasonable expectation of success that an AAV9 vector can be used to successfully deliver a therapeutic polypeptide to treat MPS IIIA.
Ruzo successfully demonstrated that “MPSIIIA mice receiving an intravenous or an intramuscular administration of AAV2/8-Sgsh showed a high expression and activity of sulphamidase in lever or in muscle, respectively.” Ruzo further teaches that “[t]hese tissues were able to secrete the enzyme to the bloodstream, as the sulphamidase activity in the blood serum almost reached the levels of control mice, whereas it was undetectable in MPSIIIA untreated mice.” Based on Ruzo’s successful demonstration of AAV2/8-Sgsh to treat MPSIIIA mice. Ruzo explicitly states that “our study suggests that this therapeutic approach may be of great interest as it would improve the lifespan and the quality of life of MPSIIIA patients.” Thus, Ruzo clearly demonstrates the successful treatment of MPSIIIA mice using an AAV2/8-Sgsh vector and expressly teaches the use of AAV2/8-Sgsh to treat MPSIIIA patients. Applicants’ arguments have been fully considered but are not persuasive.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632